Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 1 of 16 Pageid#: 630




                  IN THE UNITED STATES DISTRICT COURT
                                                                                  DEC 07 2020
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           DANVILLE DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )      Criminal No. 4:19-cr-00029
                                           )
MAURICE V. HOWARD and                      )      By: Michael F. Urbanski
DEVIN JAMAR STOCKTON,                      )      Chief United States District Judge
    Defendants.                            )

                              MEMORANDUM OPINION

       These matters come before the court on defendant Maurice V. Howard’s remaining

pretrial motions. ECF Nos. 51, 99, 104, 105, 111, 139. For the reasons articulated herein, the

court TAKES UNDER ADVISEMENT Howard’s amended motion to suppress and

DIRECTS Howard, by counsel, to submit additional briefing and evidence on Howard’s

“standing” to assert his Fourth Amendment claim, i.e., whether he had a legitimate

expectation of privacy in the den of Morris’s home at the time of the arrest, ECF No. 51;

GRANTS IN PART and TAKES UNDER ADVISEMENT IN PART Howard’s

motion in limine to admit evidence of witness Lerone Vinson’s criminal history pursuant to

Federal Rule of Evidence 609, ECF No. 99; GRANTS Howard’s motion in limine to exclude

evidence of his prior criminal history, ECF No. 104; DENIES Howard’s motion in limine to

exclude the cellular phone videos at the heart of this case, ECF No. 105; DENIES

Howard’s motion to dismiss Counts One and Two of the indictment for unconstitutional

vagueness, ECF No. 111; and DIRECTS the clerk to schedule a bond review hearing on

Howard’s motion for bond, ECF No. 139.
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 2 of 16 Pageid#: 631




                                              I.

       On August 8, 2019, the government indicted Howard and co-defendant Devin Jamar

Stockton for tampering with and conspiracy to tamper with consumer products in violation

of 18 U.S.C. § 1365. The government also indicted Howard for threatening to injure the

property and reputation of Monogram Snacks (“Monogram”) and Packers Sanitation

Services, Inc. (“PSSI”) with the intent to extort money and other things of value in violation

of 18 U.S.C. § 875.

       At the time the alleged conduct took place, Howard and Stockton both worked for

PSSI, which provided cleaning services to Monogram’s manufacturing plant in Martinsville,

Virginia. Monogram manufactures ready-to-eat meat snacks. Around March 2019, PSSI and

Monogram employees learned of a video showing an unknown male urinating on meat in

the Monogram plant and reported this to their superiors. Representatives from PSSI and

Monogram interviewed employees to investigate these reports. After these interviews,

Howard and Stockton told their immediate supervisors, Lerone Vinson and Johnny Vigil,

that they had a copy of the video. Howard showed the video to Vigil on his cellular phone.

PSSI then suspended Howard and Stockton with pay.

       Howard, who was serving a term of supervised release in the Western District of

Virginia, subsequently left the district. The United States Probation Office (“USPO”) for the

Western District of Virginia applied for a warrant to arrest Howard for violating the terms of

his supervised release by leaving the district. It received that warrant on March 14, 2019. On

March 25, 2019, Howard was arrested by the United States Marshals Service (“USMS”) at

the home of Keona Morris in Greenville, South Carolina. At the time, Howard was a guest


                                              2
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 3 of 16 Pageid#: 632




in Morris’s home, as was Lonnie Kilgore. Kilgore is a friend of Howard’s and the mother

Morris’s children. After arresting Howard, the USMS also recovered his cellular phone and

initially placed it in a location for storing inmate property, which the defendant could access

upon release and to which the defendant could also grant others access. On April 2, 2019,

the Federal Bureau of Investigation (“FBI”) applied for and received a warrant to search

Howard’s phone. The phone was then moved from inmate property into a secure location

for evidence.

                                              II.

                                              A.

       Howard and the government tell different tales about the discovery of Howard’s

phone and wallet. Howard alleges that his phone and wallet were seized from the den of

Morris’s home by forcing Kilgore—under threat that officers would “tear up” Morris’s

home—to pressure Howard into disclosing the phone’s location and to retrieve the phone.

ECF No. 126 at 1. Howard argues that the forced, unwarned confession of the phone’s

location violated his Fifth Amendment right against self-incrimination and that the

subsequent seizure of the phone is fruit of the poisonous tree. Id. at 3–5. He also argues that

the search of Morris’s home and subsequent retrieval of his phone violated his Fourth

Amendment right against unreasonable searches and seizures as he was an overnight guest at

the home and had a legitimate expectation of privacy within it. ECF No. 52 at 9; see also

Minnesota v. Olson, 495 U.S. 91, 98–100 (1990).

       The government denies that Howard’s Fourth or Fifth Amendment rights were

violated. It argues that Kilgore was not forced to do anything, that if Howard disclosed the


                                               3
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 4 of 16 Pageid#: 633




location of the phone then he did so voluntarily, and that Agent Will Cook retrieved the

phone from the area where Howard was arrested as part of a lawful protective sweep and

without the aid of any disclosure by Howard. ECF No. 134. The government has not

contested that Howard was an overnight guest with a legitimate expectation of privacy in

Morris’s home at the time of the arrest. Instead, it maintains that Howard’s Fourth

Amendment rights were not violated because his phone was never seized. Id. at 3–5.

Because the phone was initially put into an area for holding inmate property—rather than

into an area of holding evidence—the phone was not taken from Howard. Id. at 3–4. It

argues that the phone was only seized when the FBI lawfully took custody of the phone

while it applied for the warrant that it ultimately received to search the phone’s contents. 1 Id.

at 5.

                                                        B.

        The court finds that Howard’s Fifth Amendment rights were not violated. If the

court were to credit Kilgore’s testimony and believe that Kilgore retrieved the phone, it

would still find that Howard’s alleged statements as to the phone’s location, though given

without a proper Miranda warning, were voluntary and the subsequently located phone is

not the fruit of any poisonous tree.

        In United States v. Patane, 542 U.S. 630, 643 (2004) (emphasis added), the Supreme

Court held that “[i]ntroduction of the nontestimonial fruit of a voluntary statement…does not




1Howard has also argued that the FBI’s warrant to search the phone was overly broad and unconstitutional.
The court does not find that the search warrant was overly broad, as the authorization for location data is
specific to any targets, subjects, and witnesses in the relevant criminal investigations. It was not a free pass to
search as broadly as Howard argues.
                                                         4
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 5 of 16 Pageid#: 634




implicate the Self-Incrimination Clause.” Courts should presume that statements given

without Miranda warnings are coerced. Id. at 639. That does not mean they are also

involuntary, and Fourth Circuit precedent makes clear that the bar for involuntariness is a

high one. See, e.g., United States v. Braxton, 112 F.3d 777, 780 (4th Cir. 1997) (“The mere

existence of threats, violence, implied promises, improper influence, or other coercive police

activity, however, does not automatically render a confession involuntary.”).

       The court does not believe that the facts of this case reach that high bar. Kilgore

testified that, after he and Howard were both escorted outside, he heard Deputy Marshals

asking Howard about the location of his phone. Hr’g Tr. 67–69 (Oct. 27, 2020). Kilgore says

he heard Howard respond repeatedly that he didn’t have a phone and didn’t know anything

about any phone. Id. at 69. Kilgore testified that he then heard the Deputy Marshals

threatening to “tear up” Morris’s home looking for Howard’s phone, but Howard

maintained that he did not have one. Id. at 69–70. Because Kilgore did not want the Deputy

Marshals to harm Morris’s home, he allegedly asked them if he could talk to Howard. Id. at

70. After receiving their permission, Kilgore says he walked over to Howard and pleaded

with him to “[t]ell these people what they want” because Kilgore had been “nothing but

good” to Howard and Howard shouldn’t “let these people go up there and tear [Morris’s]

house up” if he knew where his phone was and could give the Deputy Marshals what they

wanted. Id. at 70–71. Howard then disclosed the phone’s location to Kilgore. Id. at 72. In

short, Kilgore allegedly persuaded Howard to answer the Deputy Marshals’ questions with

his and Morris’s friendship in mind. That type of brief, persuasive plea would not render

involuntary Howard’s alleged confession. Accordingly, the court find the physical fruits


                                              5
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 6 of 16 Pageid#: 635




obtained because of Howard’s alleged confession as to the location of his phone should not

be suppressed absent some other ground for doing so.

                                               C.

       The facts presented do not allow the court to determine whether Howard’s Fourth

Amendment rights were violated. The court credits Cook’s testimony over Kilgore’s and

believes that it was Cook who retrieved the phone from Morris’s den. At the suppression

hearing, Cook clearly and reliably explained where the phone was, how far apart it was from

the wallet, what the couch looked like, and the circumstances under which he retrieved the

phone, including that Kilgore was also present in the stairwell for the phone’s retrieval. Id. at

105–09. But Cook only had an arrest warrant for Howard. Id. at 122–24. He did not have a

search warrant for Morris’s home, nor did he have the consent of the homeowner to search

for the phone. The government did not attempt to put on any evidence as to Morris’s

consent and nothing in the record reflects that she ever gave any indication of consent.

Moreover, the court thinks it clear that the phone was seized when Cook took it from its

location in the home and transported it to jail with Howard, not when the FBI had the

phone moved from inmate property. Howard obviously wished to leave the phone behind

and Cook’s retrieval of it allowed the FBI to easily find it subsequent to his arrest.

       The critical question before this court is whether that seizure was unlawful since

USMS did not have a search warrant for Morris’s home. “[W]hen police officers seek to

enter a home pursuant to an arrest warrant, the Fourth Amendment imposes specific and

different requirements for entry based on whether the home is the suspect’s own residence




                                                6
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 7 of 16 Pageid#: 636




or someone else’s.” United States v. Brinkley, --- F.3d ---, 2020 WL 6685070, at *4 (4th Cir.

Nov. 13, 2020).

       An arrest warrant grants police officers “the limited authority to enter a dwelling in

which the suspect lives when there is reason to believe the suspect is within.” Payton v. New

York, 445 U.S. 573, 603 (1980). This means that the officers must have “reason to believe”

that (1) the home is in fact the suspect’s residence, and (2) that the suspect will be there

upon entry. Id.; see also United States v. Hill, 649 F.3d 258, 262 (4th Cir. 2011). In United

States v. Brinkley, 2020 WL 6685070 at *3–6, the Fourth Circuit recently held that law

enforcement officers, armed with only an arrest warrant, must have probable cause to

support both of those elements and, accordingly, overturned the district court’s denial of a

motion to suppress.

       In contrast to Payton, the Supreme Court held in Steagald v. United States, 451 U.S.

204, 211–16 (1981), that an arrest warrant alone does not authorize police to enter a third

party’s home.. However, that case addressed the Fourth Amendment rights of third-party

homeowners, such as Morris in this case. Howard’s Fourth Amendment rights, as the

subject of the arrest warrant, would not be implicated by such an unlawful entry without

some legitimate expectation of privacy therein. See, e.g., Kern, 336 F.App’x at 297–98;

United States v. Bannon, 824 F.3d 242, 251 (2d Cir. 2016) (collecting cases). Otherwise, the

subject of an arrest warrant may have greater privacy rights in a third party’s home than in

his own. Id.

       Notably, the Fourth Circuit has treated overnight guests as residents for purposes of

deciding whether Payton or Steagald controls. See U.S. v. Kern, 336 F.App’x 296, 297–98


                                                7
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 8 of 16 Pageid#: 637




(4th Cir. 2009) (unpublished, per curiam). Thus, a warrantless search of the house would

violate Howard’s Fourth Amendment rights if he had a legitimate expectation of privacy in

the den at the time of the arrest.

       Regrettably, the court cannot conclude from the evidence presented at the

suppression hearing that Howard had such an expectation. Before the hearing, Howard’s

status as an overnight guest seemed relatively clear and uncontested. But Morris testified that

Howard was, in fact, not an overnight guest in her home the night before the arrest. Id. at

52. Kilgore testified that Howard had stayed at Kilgore’s mother’s house that night. Id. at 63.

Though Howard returned to Morris’s home, the court cannot discern from the record

whether Howard had planned to stay there on April 25, 2019, and was, at the time of the

arrest, an “overnight guest,” see Olson, 495 U.S. at 98–100, or merely a casual visitor

without any legitimate expectation of privacy in the home and without grounds to suppress

the phone and its data. See Minnesota v. Carter, 525 U.S. 83, 90 (1998) (“[A]n overnight

guest in a house may claim the protection of the Fourth Amendment, but one who is merely

present with the consent of a householder may not.”); see also, e.g., United States v. Davis,

235 F.R.D. 292, 310–11 (W.D. Penn. 2006) (finding one defendant had a legitimate

expectation of privacy in a residence as an invited overnight guest, but another did not since

he had merely fallen asleep there in the early morning hours after delivering drugs); United

States v. Coles, 264 F. Supp. 3d 667, 677–79 (M.D. Penn. 2017) (finding defendant had no

legitimate expectation of privacy in friend’s apartment because he did not keep overnight

necessities there and, though he had fallen asleep there, never intended to stay).




                                               8
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 9 of 16 Pageid#: 638




       Nor can the court conclude that Howard had a legitimate expectation of privacy in

the den as opposed to a guest room or some other part of the home. In Rakas v. Illinois, 439

U.S. 128, 148–49 (1978), the Supreme Court held that passengers in a car were not entitled

to Fourth Amendment protections in areas of the car where they, as guests, had no

legitimate expectation of privacy, including the glove compartment and underneath one of

the car’s seats. In dicta, the Court made clear that overnight guests in homes would be

similarly limited in their ability to claim Fourth Amendment protections in areas where they

were not permitted or had little familiarity. Id. at 142, 146, 148–49. Accordingly, lower courts

have applied Rakas in conjunction with Minnesota v. Olson, 495 U.S. 91 (1990), to deny

motions to suppress evidence found in areas of homes where guests had no legitimate

expectation of privacy. See, e.g., U.S. v. Rackley, 742 F.2d 1266, 1270 (11th Cir. 1984)

(finding defendant’s legitimate expectation of privacy, if it existed, was limited to the guest

room and, therefore, was inconsequential since no evidence was seized from there); United

States v. Meyer, 656 F.2d 979, 981 (5th Cir. 1981) (finding defendants did not have

reasonable expectations of privacy in the bathroom cabinet of a home in which they were

visitors and had only entered the living room and master bedroom). But see United States v.

Haydel, 649 F.2d 1152, 1154–55 (5th Cir. 1981) (finding defendant had legitimate

expectation of privacy in a box storing gambling records located underneath his parents’ bed

in his parents’ home, as defendant had a key, stored clothes there, and occasionally stayed

overnight).

       Here, Morris testified that she had four bedrooms in her house, two upstairs and two

downstairs along with the den. Hr’g Tr. 55. Kilgore testified that Howard had “no reason” to


                                                9
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 10 of 16 Pageid#: 639




be downstairs at the time of the arrest. Id. at 81. If Howard was an overnight guest, it is

unclear from the record where he may have slept, where he kept any personal belongings,

and where in the home he may have had a legitimate expectation of privacy.

                                              D.

       If ultimately subject to the search warrant requirement, the government argues that

the phone should not be suppressed under two exceptions. For expediency, the court will

dispose of those arguments now, though it has not yet resolved the Fourth Amendment

“standing” issue.

       First, the government argues that Cook’s search of the den was still lawful as a

protective sweep of the area where Howard was at the time of his arrest, citing Maryland v.

Buie, 494 U.S. 325 (1990). In Buie, the Supreme Court makes clear that a protective sweep

“may extend only to a cursory inspection of those spaces where a person may be found” and

may “last[] no longer than is necessary to dispel the reasonable suspicion of danger and…no

longer than it takes to complete the arrest and depart the premises.” Id. at 335–36. Here,

Cook clearly testified that he went back into the house after Howard was already handcuffed

and out of the house and while the atmosphere was deescalated—so much so that he

permitted Morris to resume cooking dinner. Hr’g Tr. 102–04, 122–24. Unrelated to the

process of arresting Howard, Cook said he conducted a search of the area where Howard

had been arrested to ensure that no guns or drugs were left behind that could pose a danger

later on down the line. Hr’g Tr. 106–09, 122–24. Cook’s reasoning has nothing to do with

finding Howard or keeping himself or his fellow Deputy Marshals safe from Howard or




                                               10
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 11 of 16 Pageid#: 640




from another hidden person’s attack. As such, Cook’s retrieval of the phone from the den is

outside the scope of the lawful protective sweep exception to the warrant requirement.

       Second, the government argues that Howard’s phone should not be suppressed

because the FBI would have inevitably discovered it. To overcome the exclusionary rule, the

government must prove by a preponderance of the evidence that it would inevitably have

discovered the tainted evidence by lawful means. Nix v. Williams, 467 U.S. 431, 444–48

(1984). The court rejects the idea that the FBI would have inevitably secured a warrant to

search Morris’s home and found the phone had it been left behind by the USMS. That sort

of “inevitability” presumes that law enforcement officers can and will find almost anything,

does not satisfy the preponderance of the evidence standard, and would make the Fourth

Amendment a rather flimsy constitutional right.

                                              E.

       Ultimately, it is Howard’s burden to prove that the cellular phone and its data should

be suppressed. See States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981). For these reasons,

the court respectfully DIRECTS Howard, by counsel, to submit additional briefing and

evidence addressing whether Howard had a legitimate expectation of privacy in Morris’s den

at the time of his arrest. Howard should submit its supplemental brief within 30 days of this

order. The government will have 30 days to respond. Should Howard need an additional

evidentiary hearing on the matter, he may request it.

                                             III.

       At trial, the government intends to introduce testimony from Howard’s and

Stockton’s director supervisor, Lerone Vinson. Howard, through a motion in limine, seeks to


                                              11
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 12 of 16 Pageid#: 641




admit evidence of Vinson’s three prior criminal convictions as impeachment evidence

pursuant to Federal Rule of Evidence (“FRE”) 609. ECF No. 99. The government argues

that evidence of two of those convictions is time-barred and, for the third, only the fact that

Vinson is a convicted felon is admissible for impeachment. ECF No. 107. Howard counters

that none of Vinson’s convictions are subject to FRE 609(b)’s heightened evidentiary

standard because he was released from prison for all three convictions on the same day and,

even if subject to FRE 609(b), the details of his convictions are not unfairly prejudicial.

       The court agrees that Howard should not be penalized for pandemic-related

continuances of his trial and accepts the parties’ agreement to use the previous May 18,

2020, trial date as the relevant date for determining admissibility under FRE 609. ECF No.

99 at 4; ECF No. 107 at 4. The rule limits the admissibility of evidence of witnesses’ prior

convictions “if more than 10 years have passed since the witnesses’ conviction or release from

confinement for it, whichever is later.” Fed. R. Evid. 609(b) (emphasis added). Vinson’s

incarceration records reflect that he was released from custody for all three convictions on

October 5, 2010, so all three convictions fall within 10 years of the May 18, 2020, trial date.

ECF No. 114-1. Accordingly, the court GRANTS IN PART Howard’s motion in limine to

admit evidence of Vinson’s criminal convictions to the extent the motion seeks to have such

convictions evaluated under FRE 609(a) rather than FRE 609(b).

       The court is inclined to limit Howard’s evidence on this issue to the fact that Vinson

is a convicted felon, but will give Howard the chance to lay the proper foundation for his

contention that “the nature and number of convictions have given rise to Mr. Vinson’s

ulterior motive” for giving misstatements in this case. ECF No. 114 at 2. Accordingly, the


                                                 12
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 13 of 16 Pageid#: 642




court TAKES UNDER ADVISEMENT Howard’s motion to the extent that it seeks to

admit details of Vinson’s criminal convictions.

                                              IV.

       The government also would like to introduce evidence of Howard’s flight from

federal supervised release, the U.S. Marshal’s recovery of Howard’s cell phone during an

arrest for violating the terms of his supervised release, and admissions made during a call

Howard made from jail after that arrest. ECF No. 109 at 3. The government plans to use

this evidence to demonstrate Howard’s consciousness of guilt through flight. See United

States v. Henley, 811 F.App’x 159, 164 (4th Cir. 2020) (unpublished) (citing United States v.

Obi, 239 F.3d 662, 665 (4th Cir. 2001). Howard seeks to exclude this evidence under FRE

404(b) and FRE 403, as unduly prejudicial and presumptively inadmissible evidence of prior

bad acts, lacking sufficient evidentiary value and relevance to any element of the charged

crimes. See United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997). The government

argues that FRE 404(b) is inapplicable because all the evidence is intrinsic to the crime with

which Howard is presently charged.

       The court finds that the government is capable of presenting evidence of flight and

consciousness of guilt through deletion of the cell phone video without mentioning

Howard’s supervised release violation. The details of his supervised release violation are

extrinsic to the crime at issue here and would be unduly prejudicial to Howard. Accordingly,

the court GRANTS Howard’s motion in limine to exclude evidence of his prior criminal

history. ECF No. 104.

                                              V.


                                              13
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 14 of 16 Pageid#: 643




       At trial, the government also plans to introduce two cell phone videos at the heart of

this case. The first portrays a male in PSSI equipment urinating on a doorjamb or frame. The

second portrays male genitalia urinating on meat snacks. Howard seeks to exclude this

evidence under FRE 403 given the “inflammatory nature” of the videos, which he argues

would be unfairly prejudicial and without sufficient probative value. ECF No. 105 at 1. The

government argues that these videos are highly probative and critical to showing that the

alleged crime in fact occurred, outweighing whatever prejudicial effect the videos might

have. ECF No. 110 at 3.

       The court agrees with the government that, given their centrality to this case, the

videos’ probative value clearly outweighs their prejudicial effect. Accordingly, the court

DENIES Howard’s motion in limine to exclude the two cellular phone videos at issue. ECF

No. 105.

                                              VI.

       Howard has also moved to dismiss Counts One and Two of the indictment for

unconstitutional vagueness. ECF No. 111. Howard argues that his Fifth Amendment due

process rights would be violated if prosecuted under the statute given its vague and circular

definition of “bodily injury” within it, which includes “any injury to the body, no matter how

temporary.” 18 U.S.C. 1365(h)(4). Howard alleges that the “no matter how temporary”

clause fails to provide adequate standards for enforcement, much like the residual clause

struck down in Johnson v. United States, 576 U.S. 591, 595 (2015). Relying on expert

testimony it intends to introduce at trial, the government argues that Howard’s actions

clearly fall within the conduct prohibited by the statute and, therefore, a facial challenge due


                                               14
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 15 of 16 Pageid#: 644




to purported vagueness at the margins is inappropriate under Holder v. Humanitarian Law

Project, 561 U.S. 1, 18–20 (2010). Though inclined to agree with the government about the

potential harm of the alleged conduct, the court declines to dismiss Howard’s constitutional

challenge on evidence it has not yet seen.

       Alternatively, the government also argues that Howard’s vagueness challenge lacks

merit because the statute’s definition of “bodily injury” is clear enough to put ordinary

people on notice of the statute’s prohibited conduct. Indeed, the Fourth Circuit has read this

very same definition into 18 U.S.C. § 242, which failed to define “bodily injury,” and

recognized the definition at issue here as “the established definition of ‘bodily injury.’”

United States v. Perkins, 470 F.3d 150, 160–61 (4th Cir. 2006). The Fourth Circuit’s

willingness to read this “established” definition into other statutes strongly indicates that the

definition is sufficiently clear. Accordingly, the court does not find that the definition of

“bodily injury” in 18 U.S.C. § 1365 is unconstitutionally vague and DENIES Howard’s

motion to dismiss Counts One and Two of the indictment on those grounds. ECF No. 111.

                                              VII.

       Finally, and most recently, Howard seeks pretrial release to house arrest, with location

monitoring, until his trial. ECF No. 139. On April 6, 2020, the court, through Judge Ballou,

denied Howard’s prior motion for pretrial release upon completion of his sentence for

violating his terms of supervised release. ECF No. 89. The court did so because of the

serious charges against Howard and his long criminal history, including nine guilty

convictions for either failure to appear or contempt of court which cast doubt on Howard’s

ability to not obstruct justice and follow the rules—including social distancing rules—while


                                               15
Case 4:19-cr-00029-MFU Document 143 Filed 12/07/20 Page 16 of 16 Pageid#: 645




on release. Id. at 2. However, the court also considered Howard’s risk of contracting the

coronavirus while in jail to be low considering the precautions taken by prisons. Those

precautions, though essential and admirable, have been unable to stop the rampant spread of

the virus throughout those close environments. Moreover, at the time the court ruled on

Howard’s request for bond—April 6, 2020—no one appreciated how long the public safety

crisis posed by the COVID-19 pandemic would last.

       Due to Howard’s age, the nonviolent nature of his offense, and the substantial risks

posed by the COVID-19 pandemic in this district, the court DIRECTS the clerk to

schedule a bond review hearing with Judge Ballou or this court as soon as practicable.

       An appropriate order will be entered on all the court’s pretrial rulings.

                                                    Entered: December 4, 2020
                                                                      Michael F. Urbanski
                                                                      Chief U.S. District Judge
                                                                      2020.12.04 17:15:02 -05'00'


                                                    Michael F. Urbanski
                                                    Chief United States District Judge




                                              16
